DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frame” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
“and processor” should be “and the processor” in claim 3 and 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a cloud based database” in line 5 and “a database” in line 9. It is unclear if the database is referring to the cloud based database in line 5 or if it is a different database. 
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Waitkus (US 7146294) teaches a retrofit kit (Fig. 1, 6. Examiner notes that “retrofit kit” does not have a structural limitation) for a traditional baler (baler without features below) comprising:
a scale (108 measures weight) with digital signal output (output to the computational device 110) configured to weigh a bale and output a scale signal to a processor (110) operably connected (Col. 4 line 61- 62) to said scale; 
an input device (Col. 5 line 49-54: keypad) operably connected to said processor; 
a database (Col. 6 line 55: their own recording device 112) operably connected to the processor; 
and a printer (Col. 6 line 28-39: printer 112) operably connected to said processor;
wherein the processor is configured to transfer data to a database and wherein the printer is configured to print a label which displays the weight of the bale.
Waitkus fails to disclose that the database is a cloud based database; an imaging device operably connected to the processor; and a frame configured to elevate a traditional baler above the scale.
Examiner notes that a cloud based database is well known type of database in the art. Therefore would have been obvious to have used a cloud based database.
Whitman (US 20170008671) teaches a system for managing, tracking recyclable materials [0003] from a baler [0165] comprising: a digital camera ([0189] camera digitally transferring information is a digital camera) that is operably connected to a processor i.e. system in order to identify each material by storing information on the label.      
However, none of the prior arts teach “a frame configured to elevate a traditional baler above the scale.” Plus, Waitkus shows that in Fig. 1 that the scale is inside of the baler and since Waitkus does not teach the function of “retrofitting” to a traditional baler, it would not be obvious to have a frame configured to elevate a traditional baler above the scale.  
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claims 1-7 are deemed patentable over the prior art of record. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725